       Case 3:18-cr-05260-CAB Document 81 Filed 02/03/20 PageID.442 Page 1 of 2



 1 ANTONIO YOON
   California State Bar No. 163961
 2 501 W. Broadway, Suite A-387
   San Diego, California 92101
 3 Telephone: (619) 544-0021
   Email: antonioyoon@att.net
 4
     Attorney for Mr. Razuki
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,       )         Case No.:18cr5260-CAB
                                     )
11                Plaintiff,         )
                                     )
12   v.                              )         UNOPPOSED MOTION TO MODIFY
                                     )         CONDITIONS OF PRETRIAL
13                                   )         RELEASE
     SALAM RAZUKI,                   )
14                                   )
                  Defendant.         )
15                                   )
     _______________________________ )
16
17
18
19   TO:         ROBERT S. BREWER, Jr., UNITED STATES ATTORNEY; AND
                 FRED SHEPPARD, ASSISTANT UNITED STATES ATTORNEY:
20
           COMES NOW defendant, Salam Razuki, by and through his attorneys, Thomas J
21
     Warwick and Antonio Yoon, and moves the court to modify the bail conditions as follows:
22
           "The curfew condition shall be deleted. The GPS condition will remain in place and
23
     Mr. Razuki will be required to remain at the same residence every night as approved by
24
     Pretrial Services."
25
26
           This motion is unopposed by Assistant United States Attorney Fred Sheppard and
27
     Pre-trial Services Officer (PSO) Marissa Zvers.
28

                                                                             18cr5260-CAB
      Case 3:18-cr-05260-CAB Document 81 Filed 02/03/20 PageID.443 Page 2 of 2



 1
 2
                                            Respectfully submitted,
 3
 4                                           /s/ Antonio Yoon
     DATED: February 3, 2020                THOMAS J. WARWICK
 5                                          ANTONIO YOON
                                            Attorneys for Mr. Razuki
 6                                          E-mail: antonioyoon@att.net
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2                             18cr5260-CAB
